Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.  Claims 1-8, and 11-17 are currently pending examination, claims 9-10 are canceled.

Claim Objections
Claim 1 is objected to because of the following informalities:  Grammatically the limitation of Step 3 is erroneous as it recites; “The coated metal or metal alloy foil heated to a peak metal temperature…”  There appears to be a term missing between “foil” and “heated”, such as “is” to provide a verb basis that an action is actually being performed ( such an “is” is present in a similar “Step 3” recitation:  “foil is heated” in claim 15).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al  (US2013/0288027; hereafter Richter) in view of Hickl et al (US 2011/0111130; hereafter Hickl) and Ross et al (US 3,096,567; hereafter Ross).
Claims 1, 3, 5-7, and 16: Richter teaches a process for applying a colored coating on a metal or metal alloy foil (such as aluminum foil) (see, for example, abstract, [0018]), [0022]) wherein the following steps are included in such process 
Step 1. One or more layers of a coating composition comprising a pigment (pigmented coating composition) is applied to a metal or metal alloy foil (see, for example, [0023]), 
Richter further teaches curing the pigmented coating layer to a temperature where the peak object temperature is from 60-240oC (see, for example, [0046] this range overlaps the temperature ranges of both claimed step 2 and step 3).  .  
Richter further teaches wherein coating composition comprises a polyester resin, a solvent and a pigment (see, for example, [0023-0026])
Richter further teaches wherein the solvent is further methyl ethyl ketone (See, for example, [0041]).  Richter additionally teaches wherein an additional coating can be applied over the pigmented coating following or before curing of the pigmented layer (See, for example, [0047]), but is silent as to the details for such a process, so it does not explicitly teach separate/  distinct heat treatment steps “step 2” and thereafter  “Step 3” as claimed.  
oC (See, for example, [0082-0083]).  Hickl further teaches wherein following the drying operation the subsequent topcoat can be applied and they jointly cured at PMT of 150o and 260oC (See, for example, [0086], [0092]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated separate / distinct steps of heating the foil to only dry the pigmented coating at a peak metal temperature (PMT) of 60-100oC., and thereafter heating the foil to cure the pigmented and topcoating jointly at a peak metal temperature of 150o and 260oC; since such a two part drying and curing process would predictably reduce the complexity and energy consumption of such a multilayered coating process; and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Although the range of 150oC-260oC is not explicitly at least 190oC, further at least 200oC, alternatively / further from 190oC to 230oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges 
Hickl further teaches wherein after drying step 2, the metal is cooled and rolled up to allow the flexibility of application of further coats at a later point in time (see, for example, [0082] and [0086], as there is a finite residence time of drying, upon exiting the dryer means the substrate would be cooled, it would additionally/ alternatively read on being cooled as it is indefinitely stored in rolled form, as no explicitly teaching is present as to the conditions of storage, one of ordinary skill in the art would assume it is at standard temperature and pressure, so ~room temperature which would be cooler than the drying temperature range disclosed, thus cooled).  But is silent as to the tack of the coating after drying of step 2 and prior to roller contact / rolling.  Ross teaches a method of coating metal foils (see, for example, col 2 lines 20-33).  Ross teaches wherein after application of a resinous layer, but prior to curing, the layer is dried to a non-tacky state at low temperature, as such a state prevents damage / smudging / smearing of the coating during roller contact (See, for example, col 6 line 66-col 7 line 10).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated drying at step 2 to a level of no tack as it would allow for it to be predictably processed on the winding roller without damage.  
Claim 2: By combination (Refer to rejection of claim 1 above), the peak metal temperature in step 2 is 60-100oC (see, for example, [0082] of Hickl). Although this range is not explicitly at most 90oC, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976). 
Claim 4: Richter in view of Hickl teach the method of claim 1 (Above), Hickl further teaches wherein after drying step 2, and before subsequent coating step 3, the metal is cooled and rolled up to 
Claim 8: Richter in view of Hickl teach the method of claim 1 (Above), Richter further teaches wherein the foil film can undergo shaping / molding (See, for example, [0055]).  And Hickl further teaches wherein after being coated the metal substrates can be shaped / formed into metal or metal alloy portion packs (such as hollow articles for storage of liquids or other substances, i.e. cans, tins, or tanks). 
Claims 12-13: Richter further teaches wherein an additional coating layer, comprising a clear coat, is added to the substrate obtained in Step 2 (See, for example, [0047]). 
Claim 15: refer to the rejections of claims 1 and 4 above.  Further with respect to the limitation directed to there being no damage during rewinding, as the level of tack is the lowest, i.e. non-tack, no damage would result in the rewinding process as claimed.  Alternatively / additionally as the intermediate winding step is incorporated, and damage attributed to rolling / roller contact is a known concern in the art as described above, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sufficiently low tack so that no damage occurs during rewinding. 
Claim 17: refer to the rejections of claims 15 and 16 above.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Hickl and Ross as applied to claim 1 above, and further in view of Clauter et al (US 2013/0288024; hereafter Clauter).
Claim 11: Richter in view of Hickl and Ross teaches a method of claim 1 above.  But they do not explicitly teach the method comprises applying a primer prior to the application of the pigmented coating layer applied in Step 1.  Clauter teaches a method of producing patterned pigmented coatings on substrates such as metal foil (See, for example, abstract, [0014]).  Clauter further teaches wherein it is conventional in the art to apply a primer layer between the substrate and the pigmented coating, as it serves to better anchor to two together (See, for example, [0014], [0034], [0094], claim 14).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an primer layer before the pigmented layer of Richter applied in step 1 as primer layers are conventionally used / known in the art to achieve the predictable result of enhancing the binding / anchoring / adhesion between the substrate and the overlying pigmented coating.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Hickl and Ross as applied to claim 13 above, and further in view of Watase (US 2005/0163983; hereafter Watase).
Claim 14: Richter in view of Hickl and Ross have taught the method of claim 13 (above).  Wherein, Richter taught wherein an additional coating layer, comprising a clear coat, is added to the substrate obtained in Step 2 (See, for example, [0047]).  Richter is silent as to the chemistry, so it does not explicitly teach it contains a surface active component.  Watase teaches a method of coating metallic sheet and strip articles with resinous, pigmented coatings and overlying clear coatings (see, for example, [0211], [0228-0233]).   Watase further teaches wherein additives, such as surface active agents (waxes) can be added to the transparent coating to provide for improved control of coating lubricity, 

Response to Arguments
In response to applicant's argument that Ross teaches: air drying or accelerated drying at around 220oF, metalizing, in-line processing, and heating the aluminum base to 750-800, 800-900, 780-820F, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Additionally, in response to applicant's arguments against the references individually (Ross does not teaches heating to PMT of at most 100oC…”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Primary reference Richter and Hickl have already taught the appropriate coatings, drying / curing temperatures for the requisite coating materials, and the intermediate rolling up / storage between drying and coating / curing step, so Ross is not also required to teach these too.   Applicant’s arguments that additional inline coating treatments and temperatures associated with Ross are not convincing because such steps have not been relied upon and are not relevant to the combination of art.  Ross has only been relied upon for the teaching that applied resinous layers prior to curing should preferably be dried to a non-tacky state as such a state prevents damage / smudging / 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712